      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 1 of 19




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.
                                             FILE NO. 1:17-CV-2989-AT
 BRAD RAFFENSPERGER, et al.,

       Defendants.


               STATE DEFENDANTS’ NOTICE OF FILING
                 FOR HEARING ON AUGUST 19, 2021

      State Defendants submit this notice of filing in advance of this Court’s

August 19, 2021 discovery hearing to address issues raised in the Court’s

Order, [Doc. 1154].

I.   Preparing and identifying search terms, streamlining discovery,
     and communications with opposing counsel.

      In the process of proposing search terms to Plaintiffs’ counsel, State

Defendants started with the terms utilized in the Fair Fight Action litigation,

knowing that some adjustment would be needed to tailor the terms to the

claims in this case. On June 1, 2021, Plaintiffs proposed expanded search

terms. State Defendants began loading the tranche of documents onto their e-
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 2 of 19




discovery platform for review—a process that took days to download and

process.

      In total, the search terms identified 297,857 documents. On June 21,

2021, State Defendants informed Plaintiffs’ counsel that they did not believe

this was proportional to the needs of the case, and that “completing

review/production based on the universe of documents as it currently stands

[would] be inordinately burdensome and take more time than [State

Defendants] suspect [Plaintiffs] would prefer.” [Doc. 1130-3 at 16-17].

Accordingly, State Defendants proposed narrowing the terms. Later that

same day, counsel requested State Defendants provide times to meet-and-

confer. Id.

      The parties conferred on the scope of discovery on June 23, 2021. While

the Parties were in the conference (unaided by the presence of lead counsel

for Curling Plaintiffs), Plaintiffs filed their motion for an extension of

discovery due to Defendants’ “nonfeasance.” [Doc. 1118]. State Defendants

provided revised terms on June 28, 2021, while noting their intent to seek

additional revisions, [Doc. 1130 at 5–6], and provided an Excel chart

comparing the results of Plaintiffs’ search terms to the revisions proposed by

State Defendants, as counsel participating in the conference had requested.

That Chart is attached hereto as Ex. A. Plaintiffs’ counsel requested the



                                        2
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 3 of 19




terms be re-expanded. [Doc. 1130-3 at 9]. State Defendants noted that they

believed the appropriate course of action would be to narrow the terms and

scope of discovery at issue—consistent with Rule 26 and this Court’s Order

for abbreviated discovery—and that if the parties could agree to do so, State

Defendants would be willing to consider a “reasonable extension to conduct

reasonable discovery.” Id. at 8. Otherwise, State Defendants were prepared to

file a joint discovery statement on the search terms and scope of discovery

then. Id.

      As addressed in the parties’ joint discovery statement, [Doc. 1130],

Curling Plaintiffs “accepted” the revised terms, never mind State Defendants’

intent to seek further revisions. State Defendants responded the same day,

June 30, 2021, informing Plaintiffs that they would prepare their portion of a

joint discovery statement. [Doc. 1130-3 at 4]. Eventually, the parties

conferred again on July 8, 2021, and a discovery dispute statement on the

issue was filed on July 12. [Doc. 1130].

      State Defendants understood this Court to have directed State

Defendants to proceed on the expansive discovery at issue during the July 26,

2021 conference. As such, no further communications regarding the scope of

discovery at issue during the conference has occurred. Separately, on August

2, 2021, Curling Plaintiffs provided additional search terms to identify



                                       3
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 4 of 19




documents responsive to their Third Requests for Production of documents,

yielding nearly 6,000 additional emails and attachments. Because State

Defendants understood the Court had directed them to proceed, and because

the number of additional documents is a drop in the bucket compared to the

over 100,000 emails already under review, no discussion has occurred on

those separate terms. To this point, review of the documents captured by

search terms has resulted in only about 40% being identified as relevant to

the claims in this case.

      The Court posed an additional question regarding the use of “AI” in the

discovery process. State Defendants are unsure what the Court may be

referencing here, but are utilizing various tools including comparisons of

metadata to eliminate duplicate documents. All of these tools, however, come

at expense to the State. For example, State Defendants have directed their e-

discovery vendor to apply email “threading” which collapses the number of

documents at issue by combining various responses to emails into single

chains. Utilizing this tool on the tranche of documents under review will cost

the State nearly $6,000, bringing the total expenditure on e-discovery costs—

not attorneys’ fees for review—to approximately $30,000 since May 1, 2021.

Apart from this, a review of this nature will incur significant attorneys’ fees,

as was the case in Fair Fight Action. To be clear to the Court, however, State



                                        4
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 5 of 19




Defendants are not currently engaging contract attorneys as was the case in

Fair Fight Action, which involved far more legal and factual issues, nearly a

dozen expert witnesses and a discovery period that lasted more than six

months. In any event, attorneys’ fees solely for document review in Fair Fight

Action amounted to hundreds of thousands of dollars; the document review

State Defendants are engaged in now is already on track to meet those

expenditures.

      In sum, the discovery State Defendants are currently engaged in is not

abbreviated discovery. And State Defendants maintain that it is beyond the

scope of Rule 26(b)(1), particularly when significant jurisdictional issues

remain un-resolved and Plaintiffs have not acted on this Court’s directive to

tailor their claims. [Doc. 1088]; see also [Docs. 1066, 1094, 1105, 1117, 1147]

(State Defendants’ 2021 Briefing and Notices of Authority regarding

Standing). More so when the discovery at issue is not pertinent to Plaintiffs’

standing which should be the primary focus at this juncture. See Chudasama

v. Mazda Motor Corp., 123 F.3d 1353, 1367–68 (11th Cir. 1997) (noting the

importance of addressing significant pretrial motions prior to discovery which

can avoid “unnecessary costs to the litigants and the court system”); see also

Curling et. al v. Dominion Voting Sys., Inc., No. 1:21-mc-00164-RM, ECF No.

14 (D. Colo. Aug. 18, 2021) (denying Curling Plaintiffs’ motion to compel and



                                       5
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 6 of 19




noting they “have not provided a persuasive explanation as to how the

evidence sought from Respondent pertains to the issue of foremost import to

the Georgia district court at this juncture, whether Petitioners have proof of

standing”).

II.   Production of documents from the Secretary’s “central
      repository.”

       In the August 17, 2021 Order, this Court directed State Defendants to

provide a schedule for supplemental production of documents from the State’s

central repository. [Doc. 1154 at 2]. State Defendants’ estimate of the time to

complete review and production of email documents does not include non-

email documents stored on the Elections Division’s shared server drive,

which State Defendants are in the process of collecting. Counsel for the State

Defendants anticipates this production will be made no later than Friday,

September 3, 2021, and likely before then. State Defendants do not anticipate

that any such documents will require extensive individual review as they will

have already been identified as responsive.

III. Plaintiffs’ document production.

       The discovery being produced at this point—only from the State

Defendants—is not targeted to the issues of Plaintiffs’ standing. If anything,

it goes solely to the merits of their claims. To date, Plaintiffs have refused to




                                        6
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 7 of 19




engage in any semblance of their discovery responsibilities, much less

equaling the effort which State Defendants are undertaking.1

      A.    Curling Plaintiffs’ Document Production.

      Curling Plaintiffs have produced documents on three occasions since

September 2020: On September 4, 2020, July 22, 2021, and yesterday,

August 18, 2021.2 Review of their productions calls into question its

completeness.

            i.    Curling Plaintiffs’ September 4, 2020 Production.

      On July 30, 2020, this Court denied in part and granted in part State

Defendants’ motions to dismiss Plaintiffs’ most-recent complaints and

ordered that discovery begin immediately. [Doc. 751]. About a week later, the

Court denied without prejudice Plaintiffs’ initial motions seeking to enjoin



1 Separately, State Defendants do not address in detail the issue here (largely
because State Defendants maintain Plaintiffs’ standing issues should be
addressed before any discovery continues), but raise it to reserve all rights:
State Defendants respectfully object to the Court’s conclusion in footnote two.
[Doc. 1154 at 3 n.2]. Plaintiffs are individuals, who, as individuals, brought
suit against the State Defendants, purportedly to address their individual
rights—unlike the State Defendants, who have been sued in their official
capacities regarding the conduct of official business. They must be required to
adhere to their discovery obligations. State Defendants do not seek emails (or
documents) of a personal nature, only those relevant to their claims here.

2This production consists of missing attachments to emails produced on July
22, 2021. State Defendants requested these five documents nearly three
weeks ago, on July 29.


                                       7
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 8 of 19




the Dominion BMD System, holding that their motions and attached

declarations were “insufficient” to meet the “rigorous” standard for granting a

preliminary injunction on an “‘in principle,’ or quasi-facial challenge to the

legality of the BMD system.” [Doc. 768]. The Court also granted in part

Plaintiffs’ emergency motions for expedited discovery, with an eye toward

new, forthcoming, preliminary injunction motions. [Doc. 775].

      In its order for expedited discovery, the Court ordered that the State

Defendants respond to Plaintiffs’ requests for production within seven (7)

days and produce any responsive documents within fifteen (15) days,

permitting “a short extension of the response time for a discrete set of

responsive documents,” if necessary. Id. at 2. State Defendants complied,

producing thousands of pages of responsive documents, including but not

limited to hash verification and acceptance tests of election equipment,

Dominion operations manuals, policies and procedures for operation of

Dominion equipment shared with county officials, data from the Fulton

County Pilot audit, and voter complaints from the June 2020 Primary. In the

meantime, State Defendants also prepared and filed responsive briefing (and

expert and fact-witness declarations) to Plaintiffs’ three separate preliminary-

injunction motions.




                                        8
       Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 9 of 19




      On August 21, 2020, this Court held a discovery conference on the

progress of the expedited discovery it ordered. [Doc. 810]. State Defendants

informed the Court they intended to seek discovery related to the

preliminary-injunction motions, Id. at 59:3–11, but had not yet been able to

serve such discovery in the time since Curling Plaintiffs’ motion had been

filed less than 36 hours before (on August 19, 2020 at 11:55pm).3 The Court

directed the parties to attempt to come to agreement on the issue. Id. at 79:2–

21. With the hearing scheduled to commence in just under three weeks, State

Defendants served thirteen (13) targeted document requests on Curling

Plaintiffs’ counsel the same day (August 21, 2020, at 2:35 PM), and requested

Curling Plaintiffs’ expedited treatment of those requests, consistent with the

timelines imposed upon State Defendants. [Doc. 805-1]. Unable to obtain any

response from Curling Plaintiffs, State Defendants filed an emergency motion

for expedited discovery on August 24, 2020.

      Ultimately, on September 4, 2020, Curling Plaintiffs produced a single

nine-page email thread in response to State Defendants’ discovery requests.

Ex. B. The next day, on September 5, 2020, State Defendants requested that



3 Likewise, State Defendants at this time were unable to craft discovery
targeted to Coalition Plaintiffs’ motion(s) because they still had not been
filed.


                                       9
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 10 of 19




Curling Plaintiffs confirm: (1) whether their document production was

complete as to all requests for production; (2) whether the response to

Request No. 11 was complete (seeking documents that support Dr.

Halderman’s claim that “If attackers breached any of them to attack the

DRE-based system, those attackers may continue to have such access under

the BMD-based system.”); (3) if any documents were being withheld; and (4)

which request the single email chain was responsive to. Ex. C. On September

7, 2020, counsel for Curling Plaintiffs stated they had “produced all

responsive documents … identified for your requests based on a reasonably

diligent search” and that no documents had been withheld. Counsel refused

to identify the request to which it was responsive or, as State Defendants had

proposed in the alternative, to explain how the search was conducted to

identify the single responsive document. Given the lack of response, and the

rapidly approaching hearing, State Defendants requested the parties confer

on September 8, 2020. Curling Plaintiffs refused. The Court denied State

Defendants’ request to cross-examine the Plaintiffs under oath on the 9th,

[Doc. 884], the hearing began on 10th.

            ii.   Curling Plaintiffs’ July 22, 2021 Production.

      On July 22, 2021, Curling Plaintiffs produced 57 documents in response

to State Defendants’ discovery requests. All of the documents were



                                      10
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 11 of 19




designated under the terms of the protective order (42 of them designated

Attorneys’ Eyes Only), all were emails in the possession of only one Plaintiff

(Ms. Price),4 all had email addresses redacted, and all were produced as

PDF’s preventing State Defendants from aligning the messages with date,

sender, and recipient without manual review. See also [Doc. 1149 at 4–6].

Nearly all of the documents produced pre-date the Plaintiffs’ September 4,

2020 production of the single email chain they determined was responsive—

only four are more recent, two dated October 4, 2020, one each dated

September 11, 2020 and November 8, 2020. This raises questions of when



4 Curling Plaintiffs now dispute that this is the case. [Doc. 1151 at 8]. But as
the State’s counsel explained on July 29, 2021: “It appears from a short
review that these documents are from only Donna Price, she is included on
every single email produced and I did not identify any other plaintiff
similarly situated. Can you please confirm whether that is the case or
whether you have searched/produced documents from all of your clients?”
Curling Plaintiffs did not answer the question in writing, but in the meet-
and-confer confirmed that the documents were located solely from Ms. Price’s
Verified Voting email account. Nor does Curling Plaintiffs’ contention that
“dozens of non-email messages” are contained in the production align with
the facts. [Doc. 1151 at 10]. First, Curling Plaintiffs did not produce
documents with the metadata and file types they have demanded of State
Defendants, all are pdfs precluding State Defendants from searching “file
types.” Second, exactly two (2) documents are not emails: screenshots of Ms.
Price’s precinct card and absentee ballot status from the 2020 Primary; four
(4) others are screenshots of Facebook comments emailed from Ms. Price to
Ms. Curling in July 2020. Two documents, or even six if being generous, is
hardly “dozens.” Though, inclusion of the five attachments produced
yesterday gets them closer to a dozen.


                                       11
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 12 of 19




were these documents collected and why were these more-recently produced

documents not responsive last year?

      Curling Plaintiffs now apparently concede that documents were

collected previously but withheld until July 22, 2021—“there may be some

documents previously collected that are responsive to the broader scope of

discovery applicable today.” [Doc. 1151 at 8] (emphasis added). Indeed, there

may be. An explanation of Curling Plaintiffs’ search and review process is

required.

      Also pertinent, and even more troubling, is that three of the documents

are emails responding to the single email chain that Plaintiffs determined

was responsive in September 2020. The Court may recall the exhibit from the

last preliminary-injunction hearing, Ex. B (originally filed at [Doc. 887-3]), in

which the founder of Verified Voting, Dr. David Dill,5 and the Chair of the

Board of Verified Voting, Barbara Simons, along with Dr. Stark, Marilyn

Marks, Donna Curling, Donna Price, and other interested parties debated the

principles of Risk-Limiting Audits and their application to BMD voting

systems which utilize optical scanners. Missing from that document—but

produced in July of this year—are further discussions on the issue which


5Dr. Dill is an Emeritus Professor at the Stanford University School of
Engineering.


                                       12
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 13 of 19




essentially make the points State Defendants have been arguing for at least

two years now: any computer can be hacked (particularly with unfettered

access to the equipment), interventions improve the rate of voters’ review of

ballots, and a wholesale attack is exceedingly unlikely and would be difficult

(if not impossible) to accomplish in the face of the Risk-Limiting Audit.

      Notwithstanding that Curling Plaintiffs removed the designation for

this chain of emails for purposes of the hearing, they designated their recent

production of responses to the same email chain and discussing the same

topic as “Attorneys’ Eyes Only.” See CURLING-0010166–67; -10153; 10127.

Accordingly, State Defendants limit their discussion herein and file these

documents separately under seal.

      That these documents, responsive to the same email chain Plaintiffs

deemed responsive were not produced before or otherwise only discovered in

July of this year strains credulity. That no more-recent responsive documents

exist (according to counsel’s representation of completeness) is equally

questionable. Even the smattering of documents that have been produced

highlight the reality of this case: Plaintiffs are simply using this process as a

fishing expedition and, in the course of doing so, are spreading misleading

and incomplete information to undermine voter confidence as they have done




                                       13
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 14 of 19




before. See, e.g., [Doc. 935 at 71:11–22] (comparing a de minimis software

update under EAC review to the Boeing 737 MAX).

      For example, one document indicates that Ms. Greenhalgh—permitted

to view Attorneys’ Eyes Only material at Coalition Plaintiffs’ insistence, [Doc.

884]—was assisting in publicizing “newsworthy” articles.6 CURLING-

0010114–15. Another is similar, stating that a national news organization

was interested in a story on information apparently gathered for this case.

CURLING-0010113. It is unknown what Ms. Price’s initial email may have

actually said, it was apparently either blank or cut off in production, an issue

State Defendants raised to Curling Plaintiffs nearly three weeks ago but

have not received a response.

      State Defendants believe these failures are sanctionable, but in light of

the Court addressing discovery during today’s Conference, State Defendants

do not move for sanctions at this time but reserve all rights to do so. Simply

put, counsel for Curling Plaintiffs did not conduct a reasonable inquiry into

the completeness of their production, likely withheld responsive and relevant


6As it turns out, Free Speech for People—Ms. Greenhalgh’s employer—has
recently litigated cases seeking to impose hand-marked paper ballots in
North Carolina and Pennsylvania. See, e.g., https://freespeechforpeople.org/
naacp-pennsylvania-state-conference-v-boockvar/ and
https://freespeechforpeople.org/voting-rights-advocates-file-appeal-to-stop-
the-use-of-unsafe-and-insecure-electronic-voting-machines-in-north-carolina/.


                                       14
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 15 of 19




documents, and failed to timely supplement their production. See

Delta/Airtran Baggage Fee Antitrust Litigation, 846 F. Supp. 2d 1335, 1349–

50 (N.D. Ga. 2012) (discussing obligations of counsel to conduct a reasonable

inquiry).

      B.     Coalition Plaintiffs’ Production.

      Documents requested from the Coalition Plaintiffs included: any

financial documents indicating a diversion of resources by CGG in relation to

this litigation; any communications and documents referencing the litigation

and the Coalition Plaintiffs’ challenges to the election system, including

minutes from the Coalition’s board of directors; any communications and

documents supporting various allegations the Coalition made in their

Complaint; and any documents supporting allegations that Coalition is forced

to divert resources for this litigation.

      On June 4, 2021, Coalition Plaintiffs produced thirty-five documents to

State Defendants in response to their discovery requests. Although those

documents do not reveal much, they support State Defendants repeated

argument that Coalition Plaintiffs lack standing. Six documents are IRS

Form 990s for Rocky Mountain Foundation, Inc., from 2014 to 2016, and for

Coalition for Good Governance from 2017 to 2019. Also included were articles

of amendment and amended bylaws for the name change for Coalition for



                                           15
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 16 of 19




Good Governance, and its amended bylaws. Others simply reflect Ms.

Marks’s opinion and legislative advocacy regarding various voting systems.

At most, these documents are responsive only to requests of the Coalition for

Good Governance, as an organization (and even then they still demonstrate

no diversion of resources). But not a single document has been produced by

the individual Coalition Plaintiffs. In any event, the documents demonstrate

only that Coalition is not “divert[ing] resources from its mission,” to combat

electronic voting systems in Georgia, “[t]hat is its mission.” Shelby Advocates

for Valid Elections v. Hargrett, 947 F.3d 977, 982 (6th Cir. 2020) (emphasis

added); see also Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1250 (11th Cir.

2020) (noting that organizations must demonstrate what they are diverting

resources away from to establish resource diversion).


                               CONCLUSION

      State Defendants recognize the resources expended by this Court in

seeking to reach an efficient resolution of this case. However, the discovery

currently at issue is far beyond the scope of Rule 26 and certainly beyond the

abbreviated discovery the Court intended. State Defendants urge this Court

to rule on the standing issues before the current pace of discovery becomes

even more burdensome. If not else, doing so will clearly define what claims




                                      16
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 17 of 19




Plaintiffs are proceeding on (and what claims are viable in light of recent,

binding precedent), since Plaintiffs have refused to narrow or tailor their

claims as this Court suggested. [Doc. 1088] (citing Wood v. Raffensperger, 981

F.3d 1307 (11th Cir. 2007). Moreover, the only discovery needed at this

juncture—that which goes to Plaintiffs’ standing—requires Plaintiffs’

participation in discovery (if it requires any discovery at all).

      Respectfully submitted, this 19th day of August 2021.

                                /s/Carey A. Miller
                                Vincent R. Russo
                                Georgia Bar No. 242628
                                vrusso@robbinsfirm.com
                                Josh Belinfante
                                Georgia Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Carey A. Miller
                                Georgia Bar No. 976240
                                cmiller@robbinsfirm.com
                                Alexander Denton
                                Georgia Bar No. 660632
                                adenton@robbinsfirm.com
                                Javier Pico-Prats
                                Georgia Bar No. 664717
                                Robbins Ross Alloy Belinfante Littlefield LLC
                                500 14th Street, N.W.
                                Atlanta, Georgia 30318
                                Telephone: (678) 701-9381
                                Facsimile: (404) 856-3255

                                Bryan P. Tyson
                                Georgia Bar No. 515411
                                btyson@taylorenglish.com
                                Jonathan D. Crumly



                                        17
Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 18 of 19




                       Georgia Bar No. 199466
                       jcrumly@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       Diane F. LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Loree Anne Paradise
                       Georgia Bar No. 382202
                       lparadise@taylorenglish.com
                       TAYLOR ENGLISH DUMA LLP
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: 678-336-7249

                       Counsel for State Defendants




                              18
      Case 1:17-cv-02989-AT Document 1155 Filed 08/19/21 Page 19 of 19




                 LOCAL RULE 7.1(D) CERTIFICATION

     I certify that this State Defendants’ Notice of Filing Regarding August

19, 2021 Hearing has been prepared with one of the font and point selections

approved by the Court in Local Rule 5.1. Specifically, this document has

been prepared using 13-pt Century Schoolbook font and type.

                                   /s/Carey A. Miller
                                   Carey A. Miller
